NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JAMES MURRAY, DOC #T16031,       )
                                 )
           Appellant,            )
                                 )
v.                               )           Case No. 2D18-4048
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed August 7, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge

James Murray, pro se.


PER CURIAM.

              Affirmed.


NORTHCUTT, BADALAMENTI, and SMITH, JJ., Concur.